Title: From David Humphreys to William Heath, 17 April 1781
From: Humphreys, David
To: Heath, William


                        

                            
                            Dear General
                            Head Quarters New Windsor April 17. 1781
                        
                        His Excellency wishes the distribution of the State Cloathing of Massachusetts may not be made, until the
                            arrival of the Officer send by the Marquis to procure Cloathing for the Detachment of the Massachusetts line under his
                            Command—As a part of that Cloathing may be necessary for these Troops—Capt. Heart, the bearer, informs the Officer may be
                            expected every Moment. I have the honor to be Your Most Obed. Servt
                        
                            D. Humphrys A.D. Camp
                        
                    